IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 10, 2009
                                     No. 08-31146
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

TERRY BOOTY,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:07-CR-182-6




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Terry Booty was convicted of conspiracy to distribute and possess with the
intent to distribute 500 grams or more of a mixture or substance containing a

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31146

detectable amount of methamphetamine. He appeals the denial of his motion
for new trial and acquittal. We find no error and affirm.


                                        I.
      During a 2006 investigation, Drug Enforcement Administration agents
discovered Booty’s methamphetamine drug trafficking activities. Trial evidence
showed that Booty first participated in and eventually controlled an operation
that imported methamphetamine from California into Louisiana. During the op-
eration, he worked in concert with others to conceal and transport approximately
two pounds of methamphetamine each trip; in all, he transported nearly ninety-
two pounds. Law enforcement officials seized four ounces of the re-sold metham-
phetamine and presented it to the jury, which found Booty guilty as charged.


                                        II.
      Booty unsuccessfully moved for new trial and acquittal. On appeal, he
challenges only the sufficiency of the evidence to convict.


                                       III.
      When reviewing a challenge to the sufficiency of the evidence, this court
“must determine whether a rational trier of fact could have found that the evi-
dence established guilt beyond a reasonable doubt.” United States v. Millsaps,
157 F.3d 989, 994 (5th Cir. 1998) (citations omitted). Further, we
      must also view all evidence and any inferences that may be drawn
      from it in the light most favorable to the government . . . . It is the
      sole province of the jury, and not within the power of this Court, to
      weigh conflicting evidence and evaluate the credibility of witness-
      es. . . . This narrow standard of review for sufficiency of the evi-
      dence challenges gives full play to the responsibility of the trier of
      fact fairly to resolve conflicts in testimony, to weigh the evidence
      and to draw reasonable inferences from basic facts to ultimate facts.


                                        2
                                   No. 08-31146

Id. (citations and internal quotation marks omitted). We draw all reasonable in-
ferences in support of the jury verdict. Id.
      Booty argues that the four ounces of methamphetamine introduced at trial
is the only amount the jury could have reasonably attributed to his activities.
The government, however, presented undisputed testimony that Booty personal-
ly participated in a series of drug transactions, all of which individually involved
more than 500 grams of methamphetamine. Two witnesses testified that they
acted as couriers for Booty’s trafficking activities. Another offered detailed tes-
timony identifying himself as Booty’s supplier for two years. Finally, three wit-
nesses testified that Booty was their source of multi-pound quantities of meth-
amphetamine.
      Booty also contends that the testimony of co-conspirators is “inherently
suspect” and that “a rational trier of fact would not have given credit to their tes-
timony.” But, “[a]s long as it is not factually insubstantial or incredible, the un-
corroborated testimony of a co-conspirator, even one who has chosen to cooperate
with the government in exchange for non-prosecution or leniency, may be consti-
tutionally sufficient evidence to convict.” United States v. Medina, 161 F.3d 867,
872-73 (5th Cir. 1998) (citations and internal quotation marks omitted). The
seizure of four ounces of methamphetamine lends an additional basis for the jury
to credit the testimony and reach a guilty verdict as to the larger quantity al-
leged. Viewed in the light most favorable to the government, the evidence was
sufficient to permit a rational trier of fact to find Booty guilty beyond a reason-
able doubt.
      AFFIRMED.




                                         3